DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 11-14 and 22 is withdrawn in view of the newly discovered reference(s) to CN 109956529 A Liu.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 11-14, 22, 29-31 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109956529 A Liu.
 	With respect to claims 1, 4, 11-14, 22, 29-31 and 36-37,  the CN 109956529 A Liu reference discloses a process of making FeOCl (iron Oxychloride) carbon nano tube film and using the film to treat water in a continuous flow reactor, to reduce organics by application of a current through electrodes coated with the film. The water treatment may occur in the presence of a Fenton reagent (iron and hydrogen peroxide), pH value range is 2-12  disclosed in claims 7-8 and 11, figure 3. Examples such as 4, disclose treating methylene blue and example 3 discloses treating bisphenol A. The background section discloses  Fenton oxidation by the catalytic action of the Fe2 + generate a high reactive hydroxyl radical (OH), can be effective to oxidize most tetracycline in degrading sewage. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lui as applied above.
With respect to claim 25, The Lui reference does not disclose the flow rate to be about 10 to about 25 mL/min.  The reference discloses about 5 mL/min.
The flow rate is a result effective variable. Increasing the flow rate would increase the amount of media treated, while decreasing the flow rate would decrease the amount of media being treated.  This amount to sizing of a reactor and system. It is within the routine skill of one in the art to size up or down a reactor and the use of a reactor.  
It would have been obvious o one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Lui reference and up use a flow rate of about 10, since it has been held that wherein the general conditions exist it would be in the routine skill of one in the art to find or disclose the workable or usable ranges, for the expected result of increased treatment. 
Allowable Subject Matter
Claims 3, 7-9, 18-19, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not suggest nor fairly disclose:
the electric current is about 100 mA;
the iron oxychloride catalyst is a FeOCl/A1203 composite;
the iron oxychloride catalyst is immobilized on a y-A1203 support;
the concentration of hydroxy radicals in the chamber during step (iii) is greater than 250 M.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774